Case 1:21-cr-00155-JGK Document 43 Filed 07/27/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
- against - 21 Cr. 155 (JGK)

MELVIN NATHAN BELTRE and ALFREDO ORDER
RODRIGUEZ,

 

Defendants.

 

JOHN G. KOELTL, District Judge:

The parties are directed to appear for a conference on
September 28, 2021 at 9:00 a.m.

Because a continuance is needed to assure the effective
assistance of counsel and to allow the parties to discuss a
disposition short of trial, the Court prospectively excludes the
time from today, July 27, 2021, until September 28, 2021, from
Speedy Trial Act calculations. The Court finds that the ends of
justice served by granting the continuance outweigh the best
interest of the defendants and the public in a speedy trial.

This Order is entered pursuant to 18 U.S.C. § 3161 (h) (7) (A).

SO ORDERED.
oo™. ~
Dated: New York, New York oe (oof
July 27, 2021 f a Le {AED

 

| John G. Koeltl
united States District Judge

 

 

 

 

USDS SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #:

DATE FILED: _7/2.// 2!

 

 

 

 

 
